Order entered October 25, 2018




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00248-CR

                             CARLOS DANIEL PADILLA, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 291st Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F16-59454-U

                                             ORDER
        Before the Court is appellant’s October 23, 2018 motion for extension of time to file his

brief. We GRANT the motion to the extent appellant’s brief shall be due THIRTY DAYS from

the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE